DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perimeter frame (claims 1 and 4; note the vestibule flange 601 is shown in Fig. 6, but not the perimeter frame to which it is attached) and space (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “wherein when said pet vestibule is installed on said residential door via said pet vestibule installation system” in lines 7-8 conflicts with the previous limitations in which the pet vestibule is claimed as part of the pet vestibule installation system. Therefore, it is unclear how the pet vestibule installation system can install part of itself. For examination purposes, the limitation will be treated as –wherein said pet vestibule is installed on said residential door via said frame flange portion accepting said vestibule flange element—.
Claims 2-3 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larson et al. (US 2011/0146583), cited on 12/31/20 IDS.
For claim 1, Larson et al. disclose a pet vestibule installation system for installing a temporary pet vestibule 10 to the outside of an exterior residential door (para 0035 describes mounting flange 82 interfacing with a pet door 76 in a door of a dwelling 80) having a pet door 76 therein (Figs. 2 and 6-8), comprising: a pet vestibule 10 having an open side (right side wall panel 34 in Fig. 2 has an opening that opens into tunnel 90) defined by a perimeter frame 40 having a vestibule flange element 90 attached thereto (Figs. 2 and 8); and a frame 92 (Figs. 6-7) mountable to said residential door and having a flange portion (U-shaped flange portion of ref. 82 in Fig. 6, outside of ref. 92, that holds ref. 90) sized and shaped to accept said vestibule flange element (Fig. 6 shows U-shaped flange portion of ref. 82 accepting ref. 90; para 0036); wherein when said pet vestibule is installed on said residential door via said pet vestibule installation system (Fig. 6 shows U-shaped channel space of ref. 82 accepting ref. 90; para 0036), said pet door is surrounded by said perimeter frame (Figs. 6-7).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 2011/0146583) in view of Vesey (US 6668487), both cited on 12/31/20 IDS.
For claim 2, Larson et al. teach wherein said frame flange portion is generally in the configuration of a U- shape (Fig. 6 shows U-shaped flange portion of ref. 82).
Larson et al. do not explicitly disclose wherein said vestibule flange element is generally in the configuration of a U-shape.
Vesey teaches a pet vestibule installation system wherein said vestibule flange element (on pet vestibule 20, refs. 22,22 and edge connecting the two refs. 22,22 in Fig. 1 together generally form a U-shaped rim that contacts, and thus is for attachment to, elements 12,12,14 mounted to the door 11; note the plain meaning definition of “flange” is a rib or rim for strength, for guiding, or for attachment to another object (https://www.merriam-webster.com/dictionary/flange)) is generally in the configuration of a U-shape (Fig. 1), and said frame flange portion 12,12,14 is generally in the configuration of a U- shape (refs. 12,12,14 together generally form a U-shaped rib in Fig. 1 for guiding the placement of the vestibule flange element) in order to secure attachment by preventing the pet vestibule from moving in any direction other than back out along the plane of the frame (col 3, ln 19-23) and to easily replace the pet vestibule with another element, such as a safety panel without needing tools, as desired by the user (col 4, ln 40-42). It would have been obvious to one having ordinary skill in the art 
For claim 3, Larson et al. do not explicitly disclose wherein said frame is mountable to said residential door via one or more holes in said frame configured to accept mounting hardware. However, note that Larson et al. at para 0035 describes securing refs. 84 and 86 together using a screw between which frame 92 is held, and Fig. 6 shows ref. 82 spanning the relevant area between refs. 84 and 86.
Vesey teaches a pet vestibule installation system wherein said frame 12,12 is mountable to said residential door 11 via one or more holes (col 4, ln 34-35 describe refs. 12,12 being installed via screws or bolts, thus, necessitating holes in refs. 12,12 through which the screws or bolts are received) in said frame configured to accept mounting hardware (col 4, ln 34-35 describe screws or bolts). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Larson et al. to be mountable to said residential door via one or more holes in said frame configured to accept mounting hardware as taught by Vesey in order to secure the frame independently to the door to ensure connection of the parts.

Larson et al. do not explicitly disclose wherein said vestibule flange element is generally in the configuration of a U-shape.
Vesey teaches a method wherein said vestibule flange element (on pet vestibule 20, refs. 22,22 and edge connecting the two refs. 22,22 in Fig. 1 together generally form a U-shaped rim that contacts, and thus is for attachment to, elements 12,12,14 mounted to the door 11; note the plain meaning definition of “flange” is a rib or rim for strength, for guiding, or for attachment to another object (https://www.merriam-webster.com/dictionary/flange)) is generally in the configuration of a U-shape (Fig. 1), and said mounting frame flange portion 12,12,14 is generally in the configuration of a U- shape (refs. 12,12,14 together generally form a U-shaped rib in Fig. 1 for guiding the placement of the vestibule flange element) in order to secure attachment by preventing the pet vestibule from moving in any direction other than back out along the plane of the frame (col 3, ln 19-23) and to easily replace the pet vestibule with another element, such as a safety panel without needing tools, as desired by the user (col 4, ln 40-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Larson et al. such that the vestibule flange element is generally in the configuration of a U-shape, and said mounting frame flange portion is generally in the configuration of a U- shape as taught by Vesey in order to secure attachment by preventing the pet vestibule from moving in any direction other than back out along the plane of the mounting frame and to easily 
For claim 6, Larson et al. do not explicitly disclose wherein said mounting frame is affixed to said door by affixing mounting hardware to said door through holes in said mounting frame. However, note that Larson et al. at para 0035 describes securing refs. 84 and 86 together using a screw between which frame 92 is held, and Fig. 6 shows ref. 82 spanning the relevant area between refs. 84 and 86.
Vesey teaches a method wherein said mounting frame 12,12 is affixed to said door by affixing mounting hardware (col 4, ln 34-35 describe screws or bolts) to said door through holes in said mounting frame (col 4, ln 34-35 describe refs. 12,12 being installed via screws or bolts, thus, necessitating holes in refs. 12,12 through which the screws or bolts are received). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting frame in the method of Larson et al. to be affixed to said door by affixing mounting hardware to said door through holes in said mounting frame as taught by Vesey in order to secure the frame independently to the door to ensure connection of the parts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Venturini et al. (US 2020/0289861), Fowler (US 7484286), Hale, Jr. (US 4760872), Thorne et al. (US 7784430), Davlantes (US 5657592), and Skubiak, Jr. (US 8484896) each teaches a U-shaped frame flange portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643